DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102016220844.6, filed on 10/24/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2019 and 01/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the convex  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:  
.
Appropriate correction is required.

Claim Interpretation
Applicant is put on notice of the Examiner’s interpretation of certain claim elements.  
Regarding claim 1, the claim element “one or more supports” is to read on supports 14A and 14B, as shown in Figs. 2-4 of the instant application.
Regarding claim 1, the limitation that recites “determining one or more possible tilting edges about which the workpiece portion could tilt” is being interpreted that the method can be performed without the workpiece portion tilting.  In fact, it appears that the spirit of the invention is directed toward preventing the tilt of the workpiece (see claims 14-15 and paragraph [0006] of the published specification).  MPEP 2111 states “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met”.
Regarding claim 1, the limitation that recites “tilting moments” is being interpreted to read on the subject matter of page 11 of the originally-filed 

    PNG
    media_image1.png
    133
    331
    media_image1.png
    Greyscale

Further, formula variables “a” and “c” are referred to as “spacing a of the centre of gravity” and “spacing c of the centre of gravity”, respectively, on page 11 of the originally-filed specification.  In other words, the Examiner takes the position that the recited “tilting moments” also encompass the vectors of weight and gas force.
Regarding claim 1, the limitation that recites “a portion cut free” is being interpreted to read on the subject matter of paragraph [0012] of the published specification.  Specifically, that “[t]he workpiece portion which is cut free may be both a useful portion or a residual portion which is disposed of.”  
Regarding claim 1, the limitation that recites “a processing machine” is being interpreted to read on the subject matter of paragraph [0045] of the published specification.  Specifically, that aforementioned claim element will include a “laser processing machine.”  
Regarding claim 4, the limitation that recites “arranged between supports” is being interpreted to read on the subject matter of Fig. 4 of the published 

    PNG
    media_image2.png
    366
    459
    media_image2.png
    Greyscale

Regarding claim 10, the limitation that recites “the cutting gas nozzle arranged on the processing head” is being interpreted to read on the subject matter from paragraph [0036] of the published specification.  The cited paragraph reads “processing head 9 can also be moved in a third movement direction Z (direction of gravitational force, below: Z direction) in order to adjust the spacing between the processing nozzle 9 a and the workpiece surface”.  Therefore, the Examiner takes the position that as the spacing between the nozzle and the workpiece surface increases, the gas force is dispersed into the surrounding environment and is weakened (i.e., inverse relationship between the space and gas force).
Regarding claim 11, the limitation that recites “a sign to each determined spacing of the centre of gravity” is being interpreted to read on the subject matter 
Regarding claim 13, the limitation that recites “reference value” is being interpreted to read on the subject matter of paragraphs [0022]-[0023] of the published specification.  Specifically, the reference value may “be selected to equal zero…. the reference value can be selected to be greater than zero.”
Regarding claim 15, the limitation that recites “adjusting” is being interpreted to read on the subject matter of paragraph [0013] of the published specification.  Specifically, that adjusting will be interpreted to read on “a support can be positioned differently or the workpiece can be arranged differently on the supports”.
Regarding claim 17, the limitation that recites “different states” is being interpreted to read on the subject matter of paragraph [0011] of the published specification.  Specifically, that different states will be interpreted to read on with or without process gas.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control device in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Specifically, the claim limitation uses a term (i.e., device) used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function.  Further, the generic placeholder is modified by functional language (i.e., control the processing machine), and linked by the phrase “configured to”.  Moreover, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
A review of the instant application provided the following details:  “the control device 15 or with an external programming system, that is to say, with a programming software item which runs on a separate computer and which produces as a result a sequence program for processing the workpiece 2” (emphasis added) (paragraph [0039] of the published specification).  In other alternative to the control device, as opposed to defining the control device as the programming system.  The remainder of the specification is silent in regards to the structure that corresponds with the recited control device.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed external and separate computer can perform the functions of the control device, as opposed as defining the control device as a computer.  The remainder of the specification is silent in regards to what structure could correspond to the recited control device.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation that recites “predicting, using the determined tilting moments, whether the workpiece portion would tilt about a tilting edge” is unclear.  Specifically, it is unclear if “a tilting edge” is referring to previously introduced “at least one possible tilting edge” or a different tilting edge.  For the purposes of examination, “a tilting edge” will be interpreted to correspond also recite “a tilting edge”, are rejected for substantially similar reasons, and will be interpreted to correspond to “at least one possible tilting edge”.  
Regarding claim 1, the limitation that recites “the workpiece portion comprises a portion cut free from a remaining workpiece during a separating processing” is unclear.  As the entirety of the claim is considering the tilting of the workpiece portion, it is unclear if the workpiece portion is the same as “a portion cut free from a remaining workpiece”.  For the purposes of examination, “a portion cut free from a remaining workpiece” will be interpreted to correspond to “the workpiece portion”.
Regarding claim 4, the limitation that recites “masking respective portions of the workpiece portion that are arranged between supports” is indefinite.  At the outset, the Examiner takes the position that a person of ordinary skill in the art would understand that masking, used in the context of laser processing, to be analogous to blocking/controlling the laser beam from reaching a certain depth or surface of the workpiece.  Specifically, the specification is silent in regards to a corresponding structure that is positioned above the workpiece and between the supports to functionally mask the workpiece.  The Examiner is left to assume that the Applicant intends to control the location of the laser beam to coincide with the desired cut/contour as opposed to the remainder of the exposed workpiece surface 
Regarding claim 4, the limitation that recites “determining a convex hull of a remaining workpiece portion” is unclear.  Specifically, it is unclear if “a remaining workpiece portion” is referring to the previously introduced remaining workpiece, as recited in claim 1, or a different claim element.  For the purposes of examination, this claim element will be interpreted to read on the previously introduced remaining workpiece portion.
Regarding claim 6, the limitation that recites “from each tilting edge” is unclear.  Specifically, claim 5 only requires a single tilting edge.  The Examiner suggests amending claim 6 to recite “from at least one tilting edge” to potentially expedite prosecution.
Regarding claim 7, the limitation that recites “a process force” is unclear.  Specifically, it is unclear if this claim element is referring to the previously introduced “a process force”, as recited in claim 2, or a different process force.  For the purposes of examination, this claim element will be interpreted to read on the previously introduced process force.
Regarding claim 7, the limitation that recites “a free-cutting position” is unclear.  Specifically, it is unclear if this claim element is referring to the previously introduced “a free-cutting position”, as recited in claim 2, or a different 
Regarding claim 8, the limitation that recites “a gas force” is unclear.  Specifically, it is unclear if this claim element is referring to the previously introduced “a process force”, as recited in claim 7, or a different process/gas force.  For the purposes of examination, this claim element will be interpreted to read on the previously introduced process force.
Claim 8 recites the limitation "the spacing of the free-cutting position”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the limitation that recites “a gas force” is unclear.  Specifically, it is unclear if this claim element is referring to the previously introduced “a gas force”, as recited in claim 8, or a different gas force.  For the purposes of examination, this claim element will be interpreted to read on the previously introduced gas force.
Regarding claim 9, the limitation that recites “with respect to each tilting edge” is unclear.  Specifically, claim 8 only requires a single tilting edge.  The Examiner suggests amending claim 8 to recite “with respect to at least one tilting edge” to potentially expedite prosecution.
Regarding claim 11, the limitation that recites “each determined spacing of the centre of gravity” is unclear.  Specifically, claim 5 only requires a single centre 
Regarding claim 12, the limitation that recites “determining a minimum tilting moment of the tilting moments” is unclear.  At the outset, the instant application states “the smallest tilting moment is output as the result by the minimum of the tilting moments M1 to M4 [i.e., tilting moments] being formed” (paragraph [0048] of the published specification).  Specifically, it is unclear how a minimum tilting moment is different from the previously recited tilting moments, as recited in claim 1.  Claim 13 also recites “a minimum tilting moment” and is rejected for substantially similar reasons.
Regarding claim 18, the limitation that recites “a free-cutting position for the workpiece portion” is unclear.  Specifically, it is unclear if this claim element is referring to the previously introduced “free-cutting position for a workpiece portion”, or a different position.  For the purposes of examination, this claim element will be interpreted to read on the previously introduced position.
Regarding claim 19, claim limitation “control device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As discussed above, the specification states an external and separate computer can perform the functions of the control device, as opposed as defining the control device as a computer.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 19 recites the limitation "the processing device".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, the limitation that recites “the processing machine configured to” is unclear.  Specifically, it is unclear if the Applicant intends to have the recited “control device” configured to perform the recited functions instead.  
Regarding claim 19, the limitation that recites “predict, using the determined tilting moments, whether the workpiece portion would tilt about a tilting edge” is unclear.  This runs contrary to the limitation of claim 19 that explicitly reads “the processing machine [is configured] such that the workpiece does not tilt” (emphasis added).  The Examiner suggests amending the claim to clarify that the processing machine prevents tilt in response to data collected from and analyzed by the control device.

Regarding claim 20, the limitation that recites “the processing machine configured to” is unclear.  Specifically, it is unclear if the Applicant intends to have the recited “control device” configured to perform the recited functions instead.  
Regarding claim 20, the limitation that recites “select, upon predicting that the workpiece portion will not tilt, a free-cutting position for the workpiece portion” is unclear.  Specifically, it is unclear if the “a free-cutting position” is referring to the previously introduced free-cutting position or a different claim element.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1- rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Under its broadest reasonable interpretation, claim 1 is directed to a method for predicting a tilt of a workpiece portion that rests on one or more supports.  Thus, claim 1 falls within a statutory category (Step 1).
Second, an evaluation is made as to whether the claim recites a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon) (Step 2A-Prong 1).  The limitation of “determining one or more possible tilting edges about which the workpiece portion could tilt”, under its broadest reasonable interpretation, covers performance of the limitation in the mind (i.e., a mental step).  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the Examiner takes the position that a person of ordinary skill in the art mentally performs the limitation when, for example, using a sawhorse to cut a piece of lumber.  Further, the Examiner takes the position that a person of ordinary skill in the art could mentally determine a 
Similarly, the limitation of “determining, for at least one possible tilting edge, tilting moments that act on the workpiece portion” under its broadest reasonable interpretation, covers performance of the limitation in the mind (i.e., a mental step).  That is, nothing in the claim element precludes the step from practically being performed in the mind.  Referring to the previous lumber example, the Examiner takes the position that a person of ordinary skill in the art could mentally determine the tilting moments (center of gravity) of the workpiece portion (lumber) on the sawhorse. 
Similarly, the limitation of “predicting, using the determined tilting moments, whether the workpiece portion would tilt about a tilting edge” under its broadest reasonable interpretation, covers performance of the limitation in the mind (i.e., a mental step).  That is, nothing in the claim element precludes the step from practically being performed in the mind.  Referring to the previous lumber example, the Examiner takes the position that a person of ordinary skill in the art could mentally, and endeavor, to predict (prevent) using the determined tilting moments (center of gravity), whether the workpiece portion (lumber) would tilt about a tilting edge (edge of the sawhorse). 
i.e., a mental step).  The Examiner asserts that the mere recitation of the “processing machine” under its broadest reasonable interpretation, covers performance of the limitation in the mind (i.e., a mental step).  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, the Examiner takes the position that the “processing machine” is not to be given the same weight as if the claim recited “processor”.  Further, the Examiner takes the position that, under its broadest reasonable interpretation, the processing machine is only performing the separation process and could reasonably be interpreted as a hand-operated saw.  Therefore, the claim encompasses the user manually performing the separation process, and does not take the claim limitation out of the mental processes grouping.  Accordingly, the claim recites an abstract idea.
Third, an evaluation is made whether the judicial exception is integrated into a practical application (Step 2A-Prong 2).
The Examiner asserts that the claim as a whole merely describes how to generally determine/predict the tilt of the workpiece.  Further, the claim “processing machine” is recited at a high level of generality and are merely 
Fourth, an evaluation is made whether the claims adds significantly more (i.e., inventive concept) to the abstract idea.  (Step 2A-Prong 2).
As noted previously, the claim as a whole merely describes how to generally determine/predict tilting of a workpiece.  Thus, the Examiner asserts that, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea.  Accordingly, the claim is not patent eligible.
Claim 18 recites substantially similar limitations with the exception that claim 18 also contains the following:  “predicting, using the determined tilting moments, that the workpiece portion would not tilt about a tilting edge; and selecting, upon predicting that the workpiece portion will not tilt, a free-cutting position for the workpiece portion”.  The Examiner takes the position that this is a process that, under its broadest reasonable interpretation, cover performance of the limitation in the mind.  That is, nothing in the claim precludes the step from practically being performed in the mind.  For example, “selecting” in the context of 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception.  Selecting, upon predicting that the workpiece portion will not tilt, a free-cutting position for the workpiece portion does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, the claim 18 is also not patent eligible.
Claim 3 recites the method “wherein the workpiece portion rests only on one support, and wherein determining one or more possible tilting edges comprises determining that an intersection line of the workpiece portion with a support edge is a tilting edge”.  The limitation of “determining”, as drafted, is a process that, under its broadest reasonable interpretation, cover performance of the limitation in 
Claim 5 recites the method “wherein determining the tilting moments comprises l) determining a weight force of the workpiece portion, 2) determining the centre of gravity of the workpiece portion, and 3) determining a spacing of the centre of gravity from a tilting edge”.  The limitation of “determining”, as drafted, is a process that, under its broadest reasonable interpretation, cover performance of the limitation in the mind.  That is, nothing in the claim precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the user positioning a piece of lumber on a sawhorse (to build on the previous example), and the user determining if the center of gravity of the lumber is such that the piece of lumber will tilt.  If a claim 
Claim 6 recites the method “wherein determining the spacing of the centre of gravity from a tilting edge comprises determining the spacing of the centre of gravity from each tilting edge”.  The limitation of “determining”, as drafted, is a process that, under its broadest reasonable interpretation, cover performance of the limitation in the mind.  That is, nothing in the claim precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the user positioning a piece of lumber on a sawhorse (to build on the previous example), and the user determining if the center of gravity of the lumber is such that the piece of lumber will tilt.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Furthermore, the claim does not recite any additional elements that integrates the abstract idea into a practical application.  The claim does not include 
Claim 7 recites the method “wherein determining the tilting moments comprises determining a process force acting in a free-cutting position”.  The limitation of “determining”, as drafted, is a process that, under its broadest reasonable interpretation, cover performance of the limitation in the mind.  That is, nothing in the claim precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the user positioning a piece of lumber on a sawhorse (to build on the previous example), and the user determining if the center of gravity of the lumber is such that the piece of lumber will tilt.  Additionally, the recited “a process force” encompasses the user applying force, by hand, to retain the lumber on the sawhorse.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Furthermore, the claim does not recite any additional elements that integrates the abstract idea into a practical application.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Claim 10 recites the method “wherein the gas force is determined from the product of the pressure of the cutting gas that is being discharged from a cutting 
Claim 11 recites the method “wherein determining the tilting moments comprises assigning a sign to each determined spacing of the centre of gravity”, as drafted, is a process that, under its broadest reasonable interpretation, cover performance of the limitation in the mind.  That is, nothing in the claim precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the user positioning a piece 
Claim 12 recites the method “further comprising determining a minimum tilting moment of the tilting moments”, as drafted, is a process that, under its broadest reasonable interpretation, cover performance of the limitation in the mind.  That is, nothing in the claim precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the user positioning a piece of lumber on a sawhorse (to build on the previous example), and the user determining if the center of gravity of the lumber is such that the piece of lumber will tilt.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Furthermore, the claim does not recite any additional elements that integrates the abstract idea into a 
Claim 13 recites the method “wherein predicting whether the workpiece portion would tilt about a tilting edge comprises comparing the minimum tilting moment with a reference value, and wherein predicting the tilt of the workpiece portion comprises determining that the minimum tilting moment is less than the reference value”, as drafted, is a process that, under its broadest reasonable interpretation, cover performance of the limitation in the mind.  That is, nothing in the claim precludes the step from practically being performed in the mind.  For example, “predicting” in the context of this claim encompasses the user positioning a piece of lumber on a sawhorse (to build on the previous example), and the user predicting if the center of gravity of the lumber is such that the piece of lumber will tilt.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Furthermore, the claim does not recite any additional elements that integrates the abstract idea into a practical application.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Claim 14 recites the method “further comprising selecting a free-cutting position such that tilting of the workpiece portion is prevented”, as drafted, is a 
Claim 15 recites the method “further comprising adjusting the processing machine such that tilting of the workpiece portion is prevented”, as drafted, is a process that, under its broadest reasonable interpretation, cover performance of the limitation in the mind.  That is, nothing in the claim precludes the step from practically being performed in the mind.  For example, “adjusting” in the context of this claim encompasses the user adjusting the amount of force exerted on the workpiece (piece of lumber) by the processing machine (hand operated saw) on a sawhorse (to build on the previous example) such that the piece of lumber will not 
Claim 16 recites the method “wherein determining the tilting moments comprises determining the tilting moments for each possible tilting edge”, as drafted, is a process that, under its broadest reasonable interpretation, cover performance of the limitation in the mind.  That is, nothing in the claim precludes the step from practically being performed in the mind.  For example, “determining” in the context of this claim encompasses the two sawhorses (instead of the one used in the previous examples) each with their respective centers of gravity and possible tilting edges.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Furthermore, the claim does not recite any additional elements that integrates the abstract idea into a practical application.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 12-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20100193479 (hereinafter Takada).
Regarding claim 1, Takada discloses a method of predicting a tilt of a workpiece portion that rests on one or more supports (“the tilt judging unit 15 judges whether the position of the gravity center of the product is within the support area (Step S150). If the position of the gravity center is outside the support area, the tilt judging unit 15 judges that the product after processing tilts”, paragraph [0082] and Fig. 4, reproduced below, Takada).

    PNG
    media_image3.png
    559
    385
    media_image3.png
    Greyscale

Further, Takada discloses determining one or more possible tilting edges (“when the product B1 separated from the work is supported only by one work support [A2], the product B1 drops between work supports and tilts”, paragraph [0062] and Fig. 3, reproduced below, Takada) about which the workpiece portion could tilt (product B1, paragraph [0062] and Fig. 3, Takada); determining, for at least one possible tilting edge, tilting moments (gravity center) that act on the workpiece portion (“tilt judging unit 15 in the present embodiment calculates, for example, a position (a position with respect to the support base 2) of the gravity center of a product after processing”, paragraph [0063], Takada); predicting, using Takada); and wherein the workpiece portion comprises a portion cut free (product B1, Fig. 3, Takada) from a remaining workpiece (work 31, Fig. 3, Takada) during a separating processing operation (a workpiece is separated from the work, paragraph [0055], Takada) by a processing machine (laser processing machine 1, paragraph [0027] and Fig. 1, Takada).


    PNG
    media_image4.png
    217
    385
    media_image4.png
    Greyscale


MPEP 2111 states “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” (emphasis added).  As discussed above, the Examiner takes the position that the tilting of the workpiece portion is supporting edge about which the workpiece portion does not tilt”.  For example, Fig. 3 from Takada discloses a fully supported workpiece portion (product B3) with several supporting edges (edges associated with supports A4-A5) about which the workpiece portion does not tilt.  Furthermore, as the claims do not require tilting edges or for the workpiece portion to tilt, the claims also do not require “tilting moments that act on the workpiece portion”.  
Moreover, Takada discloses “whether a product tilts is judged based on the position of the gravity center of the product and the position of a support area; however, it is possible to judge whether a product tilts by other methods” (paragraph [0112], Takada).  
Regarding claim 3, Takada discloses all of the limitations of independent claim 1, which claim 3 depends upon, as discussed above.  Additionally, Takada discloses wherein the workpiece portion (product B1, Fig. 3, reproduced below, Takada) rests only on one support (support A2, Fig. 3, Takada), and wherein determining one or more possible tilting edges comprises determining that an intersection line of the workpiece portion with a support edge (it is clear from Fig. 3 that the edge of support A2 corresponds to a tilting edge) is a tilting edge (“the Takada).

    PNG
    media_image4.png
    217
    385
    media_image4.png
    Greyscale

Regarding claim 4, Takada discloses all of the limitations of independent claim 1, which claim 4 depends upon, as discussed above.  Additionally, Takada discloses masking (Examiner asserts that Takada discloses controlling the location of the laser beam to coincide with the desired cut/contour as opposed to the remainder of the exposed workpiece surface between the supports, Fig. 3) respective portions of the workpiece portion (product B1, Fig. 3, Takada) that are arranged between supports (supports A1-A4, Fig. 3, Takada); and determining a convex hull (product portion C2, paragraphs [0113]-[0114] and Fig. 15, reproduced below, Takada) of a remaining workpiece portion (work 31), and wherein determining the one or more possible tilting edges comprises determining straight connection lines between intersections of the convex hull with support edges of the supports (“when the area of the product portion C2 (the product portion C3) is larger than 1/3 of the area of the product B12, the tilt judging unit 15 Takada), the intersections located on the outer geometry of the convex hull (the Examiner takes the position that the recited intersections are analogous to the areas C2).

    PNG
    media_image5.png
    304
    285
    media_image5.png
    Greyscale

Regarding claim 5, Takada discloses all of the limitations of independent claim 1, which claim 5 depends upon, as discussed above.  Additionally, Takada discloses wherein determining the tilting moments (gravity center) comprises:  l) determining a weight force of the workpiece portion (the Examiner asserts that the weight force is inherently taken into consideration when determining the center of gravity, as disclose by Takada), 2) determining the centre of gravity of the workpiece portion (gravity center P2, paragraph [0086] and Fig. 8, reproduced below, Takada), and 3) determining a spacing of the centre of gravity from a tilting edge (“Because the gravity center P2 of the product B5 is positioned outside Takada).

    PNG
    media_image6.png
    243
    296
    media_image6.png
    Greyscale

Claim 6 recites substantially similar limitations as claim 5 with the exception of the inclusion of multiple tilting edges.  The Examiner provides an annotated version of Fig. 8 below with a line that corresponds to a proposed cut.  The Examiner asserts that in this scenario, that there would be two tilting edges:  one that corresponds with support A2, and one that corresponds with support A3. 

    PNG
    media_image7.png
    243
    296
    media_image7.png
    Greyscale

Regarding claim 12, Takada discloses all of the limitations of independent claim 1, which claim 12 depends upon, as discussed above.  Additionally, Takada Takada).  In other words, gravity centers that reside on the boundary of the support area correspond to the minimum tilting moment.
Regarding claim 13, Takada discloses all of the limitations of claim 12, which claim 13 depends upon, as discussed above.  Additionally, Takada discloses wherein predicting whether the workpiece portion would tilt about a tilting edge comprises comparing the minimum tilting moment (gravity centers that reside on the boundary of the support area) with a reference value (boundary of the support area), and wherein predicting the tilt of the workpiece portion comprises determining that the minimum tilting moment is less than the reference value (“[i]f the calculated gravity center is outside the support area, the tilt judging unit 15 judges that the product after processing tilts. If the calculated gravity center is inside the support area, the tilt judging unit 15 judges that the product after processing does not tilt”, paragraph [0063], Takada).
Regarding claim 14, Takada discloses all of the limitations of independent claim 1, which claim 14 depends upon, as discussed above.  Additionally, Takada Takada).

    PNG
    media_image8.png
    322
    390
    media_image8.png
    Greyscale

MPEP 2111 states “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” (emphasis added).  As discussed above, the Examiner takes the position that the tilting of the workpiece portion is optional and not required to be performed.  Consequently, the Examiner asserts that the broadest reasonable interpretation of the recited “one or more possible tilting edges about which the workpiece portion could tilt” includes a supporting edge about which the workpiece portion does not tilt.  For example, Fig. 3 from Takada discloses a fully supported workpiece portion (product B3) with several not require “tilting moments that act on the workpiece portion”.  Under broadest reasonable interpretation, as none of the workpiece portions are capable of tilting, the recited step of selecting between a workpiece portion that is tilting/not tilting is also not required.
Regarding claim 15, Takada discloses all of the limitations of independent claim 1, which claim 15 depends upon, as discussed above.  Additionally, Takada discloses adjusting the processing machine (“a user of the laser processing apparatus 1 inserts work supports at desired intervals in the support base 2”, paragraph [0130], Takada).
MPEP 2111 states “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” (emphasis added).  As discussed above, the Examiner takes the position that the tilting of the workpiece portion is optional and not required to be performed.  Consequently, the Examiner asserts that the broadest reasonable interpretation of the recited “one or more possible tilting edges about which the workpiece portion could tilt” includes a supporting does not tilt.  For example, Fig. 3 from Takada discloses a fully supported workpiece portion (product B3) with several supporting edges (edges associated with supports A4-A5) about which the workpiece portion does not tilt.  Furthermore, as the claims do not require tilting edges or for the workpiece portion to tilt, the claims also do not require “tilting moments that act on the workpiece portion”.  Under broadest reasonable interpretation, as none of the workpiece portions are capable of tilting, the recited step of adjusting the processing machine between configurations such that a workpiece portion is tilting/not tilting is also not required.
Regarding claim 16, Takada discloses all of the limitations of independent claim 1, which claim 16 depends upon, as discussed above.  Additionally, Takada discloses wherein determining the tilting moments (gravity center) comprises determining the tilting moments for each possible tilting edge (the Examiner provides an annotated version of Fig. 8 below with a line that corresponds to a proposed cut.  The Examiner asserts that in this scenario, that there would be two tilting edges:  one that corresponds with support A2, and one that corresponds with support A3). 

    PNG
    media_image7.png
    243
    296
    media_image7.png
    Greyscale



Regarding claim 18, Takada discloses a method of predicting a tilt of a workpiece portion that rests on one or more supports (“the tilt judging unit 15 judges whether the position of the gravity center of the product is within the support area (Step S150). If the position of the gravity center is outside the support area, the tilt judging unit 15 judges that the product after processing tilts”, paragraph [0082] and Fig. 4, reproduced below, Takada).

    PNG
    media_image3.png
    559
    385
    media_image3.png
    Greyscale

Further, Takada discloses determining one or more possible tilting edges (“when the product B1 separated from the work is supported only by one work support [A2], the product B1 drops between work supports and tilts”, paragraph [0062] and Fig. 3, reproduced below, Takada) about which the workpiece portion could tilt (product B1, paragraph [0062] and Fig. 3, Takada); determining, for at least one possible tilting edge, tilting moments (gravity center) that act on the workpiece portion (“tilt judging unit 15 in the present embodiment calculates, for example, a position (a position with respect to the support base 2) of the gravity center of a product after processing”, paragraph [0063], Takada); predicting, using Takada); and wherein the workpiece portion comprises a portion cut free (product B1, Fig. 3, Takada) from a remaining workpiece during a separating processing operation (a workpiece is separated from the work, paragraph [0055], Takada) by a processing machine (laser processing machine 1, paragraph [0027] and Fig. 1, Takada).


    PNG
    media_image4.png
    217
    385
    media_image4.png
    Greyscale

Takada discloses selecting a free-cutting position for the workpiece portion “the laser processing apparatus 1 performs laser processing for each product in the order of a product M1, a product M2, a product M3, . . . , and a product Mm (m is a natural number)” (paragraph [0076] and Fig. 6, reproduced below, Takada).

    PNG
    media_image8.png
    322
    390
    media_image8.png
    Greyscale

MPEP 2111 states “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met” (emphasis added).  As discussed above, the Examiner takes the position that the tilting of the workpiece portion is optional and not required to be performed.  Consequently, the Examiner asserts that the broadest reasonable interpretation of the recited “one or more possible tilting edges about which the workpiece portion could tilt” includes a supporting edge about which the workpiece portion does not tilt.  For example, Fig. 3 from Takada discloses a fully supported workpiece portion (product B3) with several supporting edges (edges associated with supports A4-A5) about which the workpiece portion does not tilt.  Furthermore, as the claims do not require tilting edges or for the workpiece portion to tilt, the claims also do not require “tilting moments that act on the workpiece portion”.  Under broadest reasonable none of the workpiece portions are capable of tilting, the recited step of selecting between a workpiece portion that is tilting/not tilting is also not required.
Moreover, Takada discloses “whether a product tilts is judged based on the position of the gravity center of the product and the position of a support area; however, it is possible to judge whether a product tilts by other methods” (paragraph [0112], Takada).  
Regarding claim 19, Takada discloses a processing machine (laser processing apparatus 1, Fig. 1, reproduced below, Takada) comprising:  a processing head (processing head 5, paragraph [0029], Takada) to direct a processing beam onto a plate-like workpiece (“a processing head 5 irradiates the work 31 with a laser beam”, paragraph [0097], Takada) for a separating processing operation of the plate-like workpiece to cut free a workpiece portion (“a workpiece (one piece) after laser processing that is separated from the work by laser processing as a product”, paragraph [0055], Takada).

    PNG
    media_image9.png
    222
    273
    media_image9.png
    Greyscale

Takada discloses at least one support (supports A4-A5, Fig. 3, reproduced below, Takada) on which the workpiece portion can rest (product B3, Fig. 3, Takada).

    PNG
    media_image10.png
    220
    374
    media_image10.png
    Greyscale

Additionally, Takada discloses a control device (control unit 19, Fig. 1, Takada) configured to control the processing machine (“[t]he control unit 19 controls the input unit 11, the support-information storing unit 12, the work-information storing unit 13, the positional-relationship calculating unit 14, the tilt judging unit 15, the head-lift-amount calculating unit 16, and the drive control unit 17”, paragraph [0066], Takada) such that the workpiece portion does not tilt (the Examiner asserts that the laser processing machine, as taught by Takada, is at least capable of producing a workpiece portion that does not tilt, as evidence by product B3, Fig. 3, Takada), the processing device  configured to take into account the tilt inclination of the workpiece portion (product B3, Fig. 3, Takada) as predicted by the processing machine (“the tilt judging unit 15 judges whether each product after processing tilts based on whether the calculated position of the gravity center is within the support area”, paragraph [0063], Takada), the Takada) configured to:  determine one or more possible tilting edges (edges associated with supports A1-A5, Fig. 3, reproduced below, Takada) about which the workpiece portion (product B3, Fig. 3, Takada) could tilt (“some of the products B1 to B3 of the work 31 drop between work supports, but others do not”, paragraph [0068], Takada); determine, for at least one possible tilting edge (edges associated with supports A1-A5, Fig. 3, Takada), tilting moments (gravity centers) that act on the workpiece portion (“tilt judging unit 15 in the present embodiment calculates, for example, a position (a position with respect to the support base 2) of the gravity center of a product after processing”, paragraph [0063], Takada); and predict, using the determined tilting moments (gravity centers), whether the workpiece portion (product B3, Fig. 3, Takada) would tilt about a tilting edge (“the tilt judging unit 15 judges whether the position of the gravity center of the product is within the support area (Step S150). If the position of the gravity center is outside the support area, the tilt judging unit 15 judges that the product after processing tilts”, paragraph [0082] and Fig. 4, reproduced below, Takada).


    PNG
    media_image10.png
    220
    374
    media_image10.png
    Greyscale

Moreover, Takada discloses “whether a product tilts is judged based on the position of the gravity center of the product and the position of a support area; however, it is possible to judge whether a product tilts by other methods” (paragraph [0112], Takada).  
Regarding claim 20, Takada discloses all of the limitations of independent claim 19, which claim 20 depends upon, as discussed above.  Additionally, Takada discloses wherein the control device (control unit 19, Fig. 1, Takada) is configured to cut the workpiece portion free at a free-cutting position (“a workpiece (one piece) after laser processing that is separated from the work by laser processing as a product”, paragraph [0055], Takada), the free-cutting position selected by the processing machine (“the laser processing apparatus 1 performs laser processing for each product in the order of a product M1, a product M2, a product M3, . . . , and a product Mm (m is a natural number)” (paragraph [0076] and Fig. 6, reproduced below, Takada).

    PNG
    media_image8.png
    322
    390
    media_image8.png
    Greyscale

Further, Takada discloses determine one or more possible tilting edges (edges associated with points a23-24 and a33-34, Fig. 8, reproduced below, Takada) about which the workpiece portion could tilt edge (“[b]ecause the gravity center P2 of the product B5 is positioned outside the support area surrounded by the support points a23, a24, a33, and a34, the product B5 is judged to tilt after being separated from the work 31”, paragraph [0087] and Fig. 8, Takada). 

    PNG
    media_image6.png
    243
    296
    media_image6.png
    Greyscale

Furthermore, Takada discloses determine, for at least one possible tilting edge (edges associated with points a23-24 and a33-34, Fig. 8, Takada), tilting moments (gravity center) that act on the workpiece portion (“[i]f the calculated Takada); predict, using the determined tilting moments (gravity centers), that the workpiece portion would not tilt about a tilting edge (paragraph [0063], Takada); and select (Examiner takes the position that as Takada discloses determining pieces that may/may not tilt, that Takada is at least capable of selecting cuts that will not produce tilts), upon predicting (paragraph [0063], Takada)that the workpiece portion will not tilt (product B3, Fig. 3, Takada), a free-cutting position for the workpiece portion (position of product B3, Fig. 3, Takada).

    PNG
    media_image10.png
    220
    374
    media_image10.png
    Greyscale

Additionally, Takada discloses “a user of the laser processing apparatus 1 inserts work supports at desired intervals in the support base 2”, paragraph [0130], Takada.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takada in view of WIPO Publication No. WO2016020411A1 (hereinafter Weiss), translation is attached to this Office Action.
Regarding claim 2, Takada discloses all of the limitations of independent claim 1, which claim 2 depends upon, as discussed above.  Additionally, Takada discloses wherein determining the tilting moments (“the tilt judging unit 15 judges whether each product after processing tilts based on whether the calculated position of the gravity center is within the support area”, paragraph [0063], Takada) comprises determining at least one tilting moment that acts on the workpiece portion (gravity center that is outside of the support area) as a result of a weight force of the workpiece portion (Examiner asserts that a center of gravity would inherently be a result of a weight force of the workpiece portion) and a free-cutting position (position of product B1, Fig. 3, Takda).
Takada does not explicitly disclose determining at least one tilting moment that acts on the workpiece portion as a result of a process force of a fluid acting on the workpiece portion at a free-cutting position.
Weiss is directed toward a laser cutting method.  Weiss teaches determining at least one tilting moment (interaction of the positive pressure zone A and the negative pressure zone B, pages 15-16 and snippet of Fig. 5, produced below, Weiss) that acts on the workpiece portion as a result of a process force of a fluid (“working gas jet 21 has a non-zero flow or direction component perpendicular to the workpiece surface 23”, page 15, Weiss) acting on the workpiece portion at a free-cutting position.

    PNG
    media_image11.png
    272
    718
    media_image11.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takada to incorporate the teachings of Weiss to include determining at least one tilting moment that acts on the workpiece portion as a result of a process force of a fluid acting on the workpiece portion at a free-cutting position.  One skilled in the art Weiss, page 13.  Additionally, one skilled in the art would have been motivated to combine the references because doing “so that the risk of tilting workpiece parts is reduced”.  See Weiss, page 3.
Regarding claim 7, the cited prior art references teach all of the limitations of claim 2, which claim 7 depends upon, as discussed above.  Additionally, Takada discloses wherein determining the tilting moments (gravity centers) and a free-cutting position (position of product B1, Fig. 3, Takda).
However, Takada does not explicitly disclose the tilting moments comprises determining a process force.
Weiss is directed toward a laser cutting method.  Weiss teaches the tilting moments comprises determining a process force (the positive gas pressure has “at least one (non-zero) force component, which is directed perpendicular to the workpiece”, page 5 and Fig. 5, Weiss).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takada to incorporate the teachings of Weiss to include the tilting moments comprises determining a process force.  One skilled in the art would have been motivated to combine the references because “the working gas jet 21 serves to drive the melt out Weiss, page 13.  Additionally, one skilled in the art would have been motivated to combine the references because doing “so that the risk of tilting workpiece parts is reduced”.  See Weiss, page 3.
Regarding claim 8, the cited prior art references teach all of the limitations of claim 7, which claim 8 depends upon, as discussed above.  Additionally, Takada discloses a processing head (processing head 5, paragraph [0029], Takada), the workpiece portion (product B1, Fig. 3, Takda), a free-cutting position (position of product B1, Fig. 3, Takda), and a tilting edge (“the tilt judging unit 15 extracts a position of each support point of work supports supporting a product”, paragraph [0063], Takada).
However, Takada does not explicitly disclose wherein determining the process force comprises determining a gas force of a cutting gas and that strikes the workpiece portion and the spacing with respect to a tilting edge.
Weiss is directed toward a laser cutting method.  Weiss teaches determining the process force (the positive gas pressure has “at least one (non-zero) force component, which is directed perpendicular to the workpiece”, page 5 and Fig. 5, Weiss) comprises determining a gas force (“[t]he gas pressure p corresponds to the mechanical force exerted on the workpiece 9”, page 16 and snippet of Fig. 5 provided on the left, Weiss) of a cutting gas (working gas 21, Fig. 5, Weiss) and Weiss) and the spacing (“a cutting height H above the workpiece”, page 9 and snippet of Fig. 5 on the right, provided below, Weiss) with respect to a tilting edge.


    PNG
    media_image12.png
    274
    278
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    239
    240
    media_image13.png
    Greyscale



It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takada to incorporate the teachings of Weiss to include determining the process force comprises determining a gas force of a cutting gas and that strikes the workpiece portion and the spacing with respect to a tilting edge.  One skilled in the art would have been motivated to combine the references because “the working gas jet 21 serves to drive the melt out of the kerf”, which would result in a cleaner cut.  See Weiss, page 13.  Additionally, one skilled in the art would have been motivated to Weiss, page 3.
Claim 9 recites substantially similar limitations as claim 8 with the exception of the inclusion of multiple tilting edges.  The Examiner provides an annotated version of Fig. 8 from Takada below with a line that corresponds to a proposed cut.  The Examiner asserts that in this scenario, that there would be two tilting edges:  one that corresponds with support A2, and one that corresponds with support A3. 

    PNG
    media_image7.png
    243
    296
    media_image7.png
    Greyscale

Regarding claim 10, the cited prior art references teach all of the limitations of claim 8, which claim 10 depends upon, as discussed above.  Additionally, the cited prior art references teach wherein the gas force (“[t]he gas pressure p corresponds to the mechanical force exerted on the workpiece 9”, page 16 and snippet of Fig. 5 provided on the left, Weiss) is determined from the product of the pressure of the cutting gas that is being discharged (“the minimum value of the gas pressure p and is characterized in that the negative gas pressure p by a maximum of i.e., ambient pressure])”, page 16, Weiss) from a cutting gas nozzle (nozzle 20, Fig. 5, Weiss), the cutting gas nozzle arranged on the processing head (the positive gas pressure “is directed perpendicular to the workpiece”, page 5 and Fig. 5, Weiss), and the opening diameter of the cutting gas nozzle (“positive gas pressure, starting from the symmetry axis K, increasing with increasing radial distance R from the axis of symmetry K”, page 16 and snippet of Fig. 5 on the right, Weiss).

    PNG
    media_image12.png
    274
    278
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    239
    240
    media_image13.png
    Greyscale



Regarding claim 11, Takada discloses all of the limitations of claim 5, which claim 10 depends upon, as discussed above.  Additionally, Takada discloses determining the tilting moments (gravity centers) and determining each spacing of the center of gravity (determining the gravity centers for products B1-B3, Fig. 3, reproduced below, Takada).

    PNG
    media_image10.png
    220
    374
    media_image10.png
    Greyscale

However, Takada does not explicitly disclose assigning a sign.
Weiss is directed toward a laser cutting method.  Weiss teaches assigning a sign.  Specifically, Weiss teaches that the gas that impinges upon the workpiece is referred to as having positive pressure (page 16).  Further, a person of ordinary skill in the art would understand that the positive pressure, as taught by Weiss, would have an additive effect on the gravitational force felt by the workpiece.  Moreover, it is common parlance that additive effects to be assigned a positive sign.
Additionally, Weiss teaches a negative pressure zone that produces a suction effect on the workpiece (page 10).  Further, a person of ordinary skill in the art would understand that the negative pressure, as taught by Weiss, would have a subtractive effect on the gravitational force felt by the workpiece.  Moreover, it is common parlance that subtractive effects to be assigned a negative sign.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takada to incorporate the teachings of Weiss to include assigning a sign.  One skilled in Weiss, page 13.  Additionally, one skilled in the art would have been motivated to combine the references because doing “so that the risk of tilting workpiece parts is reduced”.  See Weiss, page 3.
Regarding claim 17, Takada discloses all of the limitations of independent claim 1, which claim 17 depends upon, as discussed above.  Additionally, Takada discloses the tilting moments (gravity centers, Takada), the workpiece portion (products B1-B3, Fig. 3, Takada), and the processing machine (laser processing machine 1, Fig. 1, Takada).
However, Takada does not explicitly disclose different states of the processing machine.
Weiss is directed toward a laser cutting method.  Weiss teaches different states of the processing machine (“the working gas jet [21] during, in particular at the end [of cutting] is switched off”, page 10, Weiss).  As the working gas jet is switched off (off state), it logically follows that the working gas jet was previously in the state of “on”.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takada to incorporate the teachings of Weiss to include different states of the processing Weiss, page 10.  

Conclusion
Prior art not relied upon for the rejection of claim 4, Weiss is nonetheless relevant because Weiss discusses “convex hull of all points in which a workpiece 10 touches a support element 11” (emphasis added) (page 14). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761